 


 HCON 53 ENR: Honoring Investments in Recruiting and Employing American Military Veterans Act of 2017
U.S. House of Representatives
2017-05-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
One Hundred Fifteenth Congress of the United States of America 
At the First SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and seventeen 
H. CON. RES. 53 


May 4, 2017
Agreed to
 
CONCURRENT RESOLUTION 
Providing for a correction in the enrollment of H.R. 244. 
 
 
That in the enrollment of the bill H.R. 244, the Clerk of the House of Representatives shall make the following corrections: (1)Amend the long title so as to read: Making appropriations for the fiscal year ending September 30, 2017, and for other purposes. 
(2)Strike the first section 1 immediately following the enacting clause and all that follows through Sec. 4. Display of Award. (3)In the table of contents for the Consolidated Appropriations Act, 2017, strike Division N—Honoring Investments in Recruiting and Employing American Military Veterans Act of 2017 and insert the following: 
 
Division N—Intelligence Authorization Act for Fiscal Year 2017 
Division O—Honoring Investments in Recruiting and Employing American Military Veterans Act of 2017 
(4)Insert immediately before It is unlawful for any employer to publicly display a HIRE Vets Medallion Award the following:  OHonoring Investments in Recruiting and Employing American Military Veterans Act of 2017 1.Short titleThis division may be cited as the Honoring Investments in Recruiting and Employing American Military Veterans Act of 2017 or the HIRE Vets Act.  
2.HIRE Vets Medallion Award program 
(a)Program EstablishedNot later than 2 years after the date of enactment of this Act, the Secretary of Labor shall establish, by rule, a HIRE Vets Medallion Program to solicit voluntary information from employers for purposes of recognizing, by means of an award to be designated a HIRE Vets Medallion Award, verified efforts by such employers— (1)to recruit, employ, and retain veterans; and  
(2)to provide community and charitable services supporting the veteran community.  (b)Application ProcessBeginning in the calendar year following the calendar year in which the Secretary establishes the program, the Secretary shall annually— 
(1)solicit and accept voluntary applications from employers in order to consider whether those employers should receive a HIRE Vets Medallion Award;  (2)review applications received in each calendar year; and  
(3)notify such recipients of their awards; and  (4)at a time to coincide with the annual commemoration of Veterans Day— 
(A)announce the names of such recipients;  (B)recognize such recipients through publication in the Federal Register; and  
(C)issue to each such recipient— (i)a HIRE Vets Medallion Award of the level determined under section 3; and  
(ii)a certificate stating that such employer is entitled to display such HIRE Vets Medallion Award.  (c)Timing (1)Solicitation periodThe Secretary shall solicit applications not later than January 31st of each calendar year for the Awards to be awarded in November of that calendar year.  
(2)End of acceptance periodThe Secretary shall stop accepting applications not earlier than April 30th of each calendar year for the Awards to be awarded in November of that calendar year.  (3)Review periodThe Secretary shall finish reviewing applications not later than August 31st of each calendar year for the Awards to be awarded in November of that calendar year.  
(4)Selection of recipientsThe Secretary shall select the employers to receive HIRE Vets Medallion Awards not later than September 30th of each calendar year for the Awards to be awarded in November of that calendar year.  (5)Notice to recipientsThe Secretary shall notify employers who will receive HIRE Vets Medallion Awards not later than October 11th of each calendar year for the Awards to be awarded in November of that calendar year.  
(d)LimitationAn employer who receives a HIRE Vets Medallion Award for one calendar year is not eligible to receive a HIRE Vets Medallion Award for the subsequent calendar year.  3.Selection of recipients (a)Application review process (1)In generalThe Secretary shall review all applications received in a calendar year to determine whether an employer should receive a HIRE Vets Medallion Award, and, if so, of what level.  
(2)Application contentsThe Secretary shall require that all applications provide information on the programs and other efforts of applicant employers during the calendar year prior to that in which the medallion is to be awarded, including the categories and activities governing the level of award for which the applicant is eligible under subsection (b).  (3)VerificationThe Secretary shall verify all information provided in the applications, to the extent that such information is relevant in determining whether or not an employer should receive a HIRE Vets Medallion Award or in determining the appropriate level of HIRE Vets Medallion Award for that employer to receive, including by requiring the chief executive officer or the chief human relations officer of the employer to attest under penalty of perjury that the employer has met the criteria described in subsection (b) for a particular level of Award.  
(b)Awards 
(1)Large employers 
(A)In generalThe Secretary shall establish 2 levels of HIRE Vets Medallion Awards to be awarded to employers employing 500 or more employees, to be designated the Gold HIRE Vets Medallion Award and the Platinum HIRE Vets Medallion Award.  (B)Gold HIRE Vets Medallion AwardNo employer shall be eligible to receive a Gold HIRE Vets Medallion Award in a given calendar year unless— 
(i)veterans constitute not less than 7 percent of all employees hired by such employer during the prior calendar year;  (ii)such employer has retained not less than 75 percent of the veteran employees hired during the calendar year preceding the preceding calendar year for a period of at least 12 months from the date on which the employees were hired;  
(iii)such employer has established an employee veteran organization or resource group to assist new veteran employees with integration, including coaching and mentoring; and  (iv)such employer has established programs to enhance the leadership skills of veteran employees during their employment.  
(C)Platinum HIRE Vets Medallion AwardNo employer shall be eligible to receive a Platinum HIRE Vets Medallion Award in a given calendar year unless— (i)the employer meets all the requirements for eligibility for a Gold HIRE Vets Medallion Award under subparagraph (B);  
(ii)veterans constitute not less than 10 percent of all employees hired by such employer during the prior calendar year;  (iii)such employer has retained not less than 85 percent of the veteran employees hired during the calendar year preceding the preceding calendar year for a period of at least 12 months from the date on which the employees were hired;  
(iv)such employer employs dedicated human resources professionals to support hiring and retention of veteran employees, including efforts focused on veteran hiring and training;  (v)such employer provides each of its employees serving on active duty in the United States National Guard or Reserve with compensation sufficient, in combination with the employee’s active duty pay, to achieve a combined level of income commensurate with the employee’s salary prior to undertaking active duty; and  
(vi)such employer has a tuition assistance program to support veteran employees’ attendance in postsecondary education during the term of their employment.  (D)Exemption for smaller employersAn employer shall be deemed to meet the requirements of subparagraph (C)(iv) if such employer— 
(i)employs 5,000 or fewer employees; and  (ii)employs at least one human resources professional whose regular work duties include those described under subparagraph (C)(iv).  
(E)Additional criteriaThe Secretary may provide, by rule, additional criteria with which to determine qualifications for receipt of each level of HIRE Vets Medallion Award.  (2)Small- and medium-sized employersThe Secretary shall establish similar awards in order to recognize achievements in supporting veterans by— 
(A)employers with 50 or fewer employees; and  (B)employers with more than 50 but fewer than 500 employees.  
(c)Design by SecretaryThe Secretary shall establish the shape, form, and design of each HIRE Vets Medallion Award, except that the Award shall be in the form of a certificate and shall state the year for which it was awarded. 4.Display of award . (5)In section 5(b) of division O, strike Act and insert division. 
(6)In section 6 of division O, strike Act and insert division. (7)In section 8 of division O, strike Act and insert division. 
 
Clerk of the House of Representatives.Secretary of the Senate.
